DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraphs 0001-0003 need to be updated to reflect the status of the copending applications (abandoned, allowed etc.).  
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  the word “The” in line 1 needs to be amended to recite “the”.  Appropriate correction is required.
Each of the following have improper antecedent basis, the word “the” should be replaced with “a”; 
Claim 1, line 3 recites “the pial surface” and line 4 recites “the dura matter”.  
Claim 7, line 1 recites “the spinal cord”, line 4 recites “the pial surface” and “the dura matter”.  
Claim 14, line 4 recites “the pial surface” and “the dura matter”. 
Claim 9, line 1 recites “the frequency”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 6 and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1, line 3 recites “the pial surface” and line 4 recites “the dura matter”.  
Claim 7, line 1 recites “the spinal cord”, line 4 recites “the pial surface” and “the dura matter”.  
Claim 14, line 4 recites “the pial surface” and “the dura matter”. 
Each of the above recitations positively recite a body part which is directed towards a human organism.  It is suggested that the word “the” is replaced with “a” in each recitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. US 3,724,467 in view of King et al. US 6,319,241.
Regarding claims 1, 6 and 13: Avery disclose a method of stimulating the spinal cord (“spinal cord implant”, column 2 line 49) that is prone to transmit deleterious nerve signals in a subject (the implant is to treat pain, the pain signals are considered to be deleterious nerve signals, column 1, lines 12-20), the method comprising: implanting an electrode assembly 14 (figures 2 and 5-6) into the subject at a position between the pial surface of the spinal cord and the dura matter that surrounds the spinal cord (“beneath the dura”, column 1, line 26 and also column 3, lines 43-45), electrically connecting leads 16 (figures 2 and 8) from the electrode assembly to an RF receiver 17 (figure 1), securing the electrode assembly to the dura to maintain the assembly in said position (as is seen in figure 8 the leads exit the dura and are stitched into place via a purse stitch, column 4, lines 5-7) and applying stimulation to the spinal cord (abstract, “electrically stimulating a selected portion of the spinal cord”).  However, Avery does not specifically disclose a signal generator implanted outside the dura and attached to the leads.  King however also teaches of a spinal cord stimulator (“positioned to stimulate a specific site in a spinal cord”, column 5, lines 3-4) which can have electrodes implanted below the dura (column 6, lines 1-2) and the electrodes are connected via leads to a Specifically regarding the language “wherefrom the assembly does not obstruct flow of cerebrospinal fluid around the spinal cord”.  Initially, there is no structure recited which would indicate how the device does not obstruct cerebrospinal fluid flow.  Secondly this is considered to be akin to a whereby clause.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.
Regarding claim 14:  Avery discloses an assembly of components for a medical device that is configured to stimulate a spinal cord 10 ( figure 2 and “spinal cord implant” column 1, line 49) comprising: an electrode assembly 14 (the assembly is considered to be all of the electrodes figures 1-2 and 4-6) sufficiently thin in profile to be implanted between a pial and dura surface (column 1, lines 24-26 and 45-48), wherein the electrode assembly 14 is configured to be secured to the dura to maintain position Specifically regarding the language “wherefrom the assembly does not obstruct flow of cerebrospinal fluid around the spinal cord”.  Initially, there is no structure recited which would indicate how the device does not obstruct cerebrospinal fluid flow.  This language is also considered to be functional in nature. Applicant is reminded that it makes no difference if the devices of the prior art are used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use. In this instance, the prior art is capable of meeting the claimed intended use recitations since the device comprises the components as claimed. 
Regarding claims 2, 7 and 19:  Avery discloses a purse stitch S (figure 8) with a packing gland 70 (figure 8) which is inherently water-tight eventually in that the consistent leaking of spinal fluid would be prevented by the body’s own healing mechanisms. As is seen in figure 8, the leads exit the dura through the packing gland 70 and purse stitch S (figure 8).
Regarding claim 3:  Avery discloses that implanting includes securing the electrode assembly so that the electrodes are maintained in contact with a region of the spinal cord (figure 8).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. US 3,724,467 in view of King et al. US 6,319,241 and further in view of Swanson US 8,244,374.
Regarding claims 4 and 18:  Avery/King discloses the claimed invention.  Avery further discloses a pliable backing 18/20 (figure 2 “plastic layers” column 2, lines 53-56).  However Avery/King does not specifically disclose at least 10 electrodes. Swanson, however teaches of a paddle lead for the epidural space (claim 1) which includes 16 electrodes 220 (figure 2).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Avery/King to include at least ten electrodes, as taught by Swanson, in order to stimulate spinal cord tissue. 

Claims 5, 8-12, 15-16 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. US 3,724,467 in view of King et al. US 6,319,241 and further in view of Carroll et al. US 2004/0167584.
Regarding claims 5, 10-11 and 15-16:  Avery/King discloses the claimed invention however Avery/King does not disclose AC stimulation at a frequency above 200 Hz or between 2,000 and 20,000 Hz.  Carroll however teaches of a spinal cord stimulation system (paragraph 0002) which stimulates with AC stimulation between 500 Hz -20 kHz.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Avery/King to include stimulating at frequencies from above 200 Hz to 20,000 Hz, as taught by Carroll in order to treat chronic pain (paragraph 0002).
Regarding claim 8:  Avery/King discloses the claimed invention however, Avery/King does not disclose AC stimulation at a frequency above 200 Hz or between 2,000 and 20,000 Hz which is disclosed by applicant to cause stochastic depolarization and inhibit synchronous action potentials.  Carroll however teaches of a spinal cord stimulation system (paragraph 0002) which stimulates with AC stimulation between 500 Hz -20 kHz.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Avery/King to include stimulating at frequencies from above 200 Hz to 20,000 Hz, as taught by Carroll in order to treat chronic pain (paragraph 0002).  It is noted that the frequencies will inherently cause pain blocking which is considered to be stochastic depolarization and inhibition of synchronous action potentials. 
Regarding claims 9, 12, 17 and 20:  Avery/King discloses the claimed invention however, Avery/King does not disclose adjusting frequency, a non-uniform pattern and adjusting in response to pain.  Swanson however teaches of adjusting the circuit output, which inherently includes frequency adjustments, as needs change (paragraph 0010) and also in a non uniform pattern (figure 2).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Avery/King to include adjusting frequency as needs change in a non-uniform pattern, as taught by Swanson, in order to treat chronic pain conditions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792